DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 7/21/2021 has been received and entered into the case. Claims 1-3, 5-10 are pending and have been considered on the merits.  All arguments and amendments have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is apparent that the biological materials, specifically the Bifidobacterium strains of claims 1, 6, 8 and dependent claims 2,5, 7, 9, .
The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganisms are readily available to the public. 
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make
such assurances, or a statement by an attorney of record over his or her signature and
registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to
the public of the deposited material will be irrevocably removed upon the granting of a
patent, would satisfy the deposit requirement made herein. 
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that: 
(a) during the pendency of this application, access to the invention will beafforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon
granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30

longer;
(d) a test of the viability of the biological material at the time of deposit will
be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”	
Applicant is directed to 37 CFR § 1.807(b), which states:
(b) A viability statement for each deposit of a biological material
defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
(1) The name and address of the depository;                        
(2) The name and address of the depositor;                         
(3) The date of deposit;                                           
(4) The identity of the deposit and the accession number given by the depository;                                      
(5) The date of the viability test;                                
(6) The procedures used to obtain a sample if the test is 	not done by the depository; and                                          (7) A statement that the deposit is capable of reproduction.
	Applicant is also directed to 37 CFR § 1.809(d) which states:

(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit;
 (3) A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
 	(4) The name and address of the depository.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition comprising Bifidobacterium strains, i.e. a product of nature, without significantly more. The claim(s) recite(s) a composition comprising Bifidobacterium strains, methods of simply administering the composition and methods of making by mixing with an excipient. This judicial exception is not integrated into a practical application because the claims are directed to a product of nature with no practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the product of nature claims does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state. “If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim is directed to a ‘product of nature’ exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception and do they integrate the exception into a practical application. It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” MPEP 2106.04(b)(ll). “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be  
Here, the claims are directed towards a composition comprising deposited (isolated) bacterial strains of Bifidobacterium. The isolation does not change the product enough to make it different from what exists in nature. In the case of Myriad, the isolation resulted in a different structural characteristic; however otherwise, the isolated compound was structurally identical as well as having the same functional characteristic, thus the product was not markedly different from its naturally occurring counterpart and is directed to a product of nature.  Since claims encompass naturally occurring bacteria strains, for step 2A “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.” Regarding Step 2B, the claims do not recite any additional elements. Thus, the claim is directed to a judicial exception. Next, one must evaluate whether the claims as a whole integrate the judicial exception into a practical application, thereby imposing a meaningful limit on the judicial exception.   Thus, one must identify whether there are any additional elements recited in the claim beyond the judicial exception. In the instant claims, there is not a practical application beyond the judicial exception. 
The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claim(s) 1-3 and 6 is/are determined to be directed to a judicial exception. 
For these reasons the claims are rejected under section 101 as being directed tonon-statutory subject matter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8497114. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to compositions comprising bacterial strains Bifidobacterium breve FERM BP-11175, wherein the composition is a pharmaceutical composition or a food or beverage composition and the instant claims additionally include methods for administering said composition to a subject; however the method simply comprises administering to a subject and not any specific subject, i.e. for example, one in need thereof, thus, the compositions would inherently  increase muscle mass and treat muscle diseases or symptoms thereof when administered to a subject. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kondo et al. (US8497114).
Kondo teaches a composition comprising Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700, wherein the composition is a pharmaceutical composition or a food or beverage composition. The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and B. breve ATCC15700 and acceptable excipients (col. 5, lines 29-60, col. 6, lines 1-51, col. 13, lines 5-67, col. 14, lines 25-67-col. 15, lines 1-34, Ex. 1-4 . The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 8.5x107, 8.5x1010, 5.5x1010   (Ex. 1-4, col. 13, lines 45-49, col. 14, lines 45-49). 
Claims 1-3, 6, 8 are drawn to a composition and method for producing said composition wherein the composition has an intended use, i.e. for increasing muscle mass. In addition, regarding the method of claims 5, 7, 9 and 10, it is the Examiners position that when administering the composition of Kondo to a subject, one would Bifidobacterium in the composition claimed and that of Kondo are the same.
With respect to the USC 102 rejection above, it is noted that the cited references do not teach that their compositions can be used in the manner instantly claimed.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new. Thus the claiming of a new use, functions or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. (MPEP 2112).  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shimizu et al. (US2017/0246225).
Bifidobacterium breve FERM BP-11175 (0015), wherein the composition is a pharmaceutical composition or a food or beverage composition (0025, 0040-0045).  The composition is produced by formulating with Bifidobacterium breve FERM BP-11175 and acceptable excipients (0041-0045). The composition comprise an amount of Bifidobacterium within applicants claimed 1x106-1x1012 CFU/ml or CFU, i.e. 106-1012 (0025, 0049, 0050).
Claims 1-3, 6, 8 are drawn to a composition and method for producing said composition wherein the composition has an intended use, i.e. for increasing muscle mass. In addition, regarding the method of claims 5, 7, 9 and 10, it is the Examiners position that when administering the composition of Shimizu to a subject, one would would inherently be increasing muscle mass and/or treating muscle diseases or symptoms thereof. In addition, the amount of Bifidobacterium in the composition claimed and that of Shimizu are the same.
With respect to the USC 102 rejections above, it is noted that the cited references do not teach that their compositions can be used in the manner instantly claimed.  However, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use and function is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting. Moreover, the claimed function must be inherent to the reference composition. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO2017/178315, IDS.
WO’315 teach a composition comprising B. animalis subsp. lactis for increasing lean body mass, i.e. muscle (p. lines 1-11, p. 3-6, p. 10, line 8-10, 21-25). The compositions are pharmaceutical compositions or food products (p. 1, lines 5-7, p. 3-6, p. 11, lines 10-p. 13, p. 14-17).  The composition can be used for treating sacropenia, Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. Lactis for use in the composition to increase lean body mass, i.e. muscle (p. 7, lines 30-p. 8, lines 1-2).  The composition may comprise from 106-1012 CFU of bacteria (p. 9, lines 1-30). 
The referenced microorganisms Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. lactis appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganisms are not identical to the referenced strains with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganisms are likely inherently possess the same characteristics of the claimed microorganisms particularly in view of the similar characteristics which they have been shown to share, i.e. used for increasing muscle mass and treating muscle diseases and symptoms thereof and assignment to the same genus or species. Thus, the claimed strain would have been obvious to those of ordinary skill in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, . 


Claim(s) 1-3, 5-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Coulson et al. (US2015/0335688 A1, IDS).
WO’315 teach a composition comprising Bifidobacterium longum, B. breve, B. bifidum, B. animalis subsp. Lactis or mixtures thereof (0004, 0016, 0036, 0064) for treating muscle diseases or symptoms thereof and promoting muscle repair (0004, 0064, 0065, 0104, 0113). The compositions are pharmaceutical compositions or food products (0083, 0084, 0085, 0094).  The composition may comprise from 102-1011 CFU of bacteria (0114-0115). 
The referenced microorganisms Bifidobacterium longum, B. breve, B. bifidum, B. adolescentis can be mixed with B. animalis subsp. lactis appear to be identical to the presently claimed strains and is considered to anticipate the claimed microorganisms since the microorganisms are disclosed in a composition for the claimed intended use. Consequently, the claimed strain appears to be anticipated by the reference.

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicant’s strains differ and, if so, to what extent, from the strains discussed in the references. Accordingly, it has been established that the prior art strains, which are of the same species as that claimed, likewise share the property of being able to increase muscle mass and treat muscle diseases and symptoms thereof and thus demonstrate a reasonable possibility that the compared strains are either identical or sufficiently similar; and therefore, whatever differences exist, are not patentably significant. Therefore, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651